Citation Nr: 0204525	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  96-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He had service in Vietnam from May 1967 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the VA RO which 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  A Board hearing was held at the 
Central Office in Washington, D.C. in December 2001, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.   

Procedurally, it is noted that service connection for a 
nervous disorder was denied by unappealed rating actions of 
November 1971.  It was determined that the veteran had no 
acquired psychiatric disorder and that there was a 
personality disorder for which service connection could not 
be granted.  These were the last final decision on any basis.  
The RO, as part of the instant appeal, reopened the claim, 
and considered the matter on the merits.  The Board will do 
likewise herein.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  Service connection was denied for a nervous disorder by 
rating actions in November 1971 on the bases that there was 
no acquired psychiatric disorder and that the personality 
disorder demonstrated could not be service connected.  There 
was notice to the appellant and no timely appeal perfected.

3.  Evidence received in association with the application to 
reopen the claim is not cumulative, and is so significant 
that it must be considered with all the evidence of record.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disorder.  

5.  An acquired psychiatric disorder was not established 
until many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.  A 
psychosis was not shown within 1 year following service 
separation.  

6.  The current evidence of record does not show that the 
veteran engaged in combat during his tour of duty in Vietnam.  

7.  Service records and other evidence of record fail to 
corroborate the veteran's claims as to in-service stressors 
and there is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

2.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active duty service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim

As noted above, by final unappealed rating actions of 
November 1971, service connection was denied for a nervous 
disorder.  It was essentially held that an acquired 
psychiatric disorder was not shown, and that the personality 
that was shown could not be service connected.

Since that last final denial on any basis, additional 
evidence has been submitted which shows the presence of an 
acquired psychiatric disorder.  There are also recorded 
impressions of PTSD that are attributed to service.  This 
evidence is new and material.  As such, the claim for service 
connection is reopened for consideration on the merits.  The 
RO reopened the claim and entered a decision on the merits.  
The Board decision on the merits follows below.

Service Connection on the Merits

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  In this case, it appears all available pertinent 
records have been obtained, that all appropriate notice has 
been provided, and that there is no need for additional 
examination.  As such, the Board will proceed to the merits 
of the case.  

In addition, in letters, rating actions, the statement of the 
case and the supplemental statements of the case, the 
appellant and his representative have been informed of the 
type of evidence and argument needed to support this claim.  
Thus, all notice provisions have been considered.  There 
appears to be no further development indicated in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  

Historically, the Board notes that service connection for a 
nervous condition was originally denied in a November 1971 RO 
decision.  The veteran was notified and did not perfect a 
timely appeal of the adverse determination.  In April 1995, 
the veteran filed an application to reopen his claim for 
service connection for a nervous condition.  In July 1995, 
the RO determined that new and material evidence had not been 
submitted and denied the veteran's application.  In November 
1998, the RO determined that new and material evidence had 
been submitted and denied, on the merits, the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  

A review of his service medical records is negative for 
complaints, treatment or diagnosis of any psychiatric 
disorder.  At the time of the separation examination, there 
was no recorded history of nervous trouble of any sort, and 
the psychiatric evaluation was normal.

Reports from private health care providers for the time 
immediately following service separation reveal treatment for 
various complaints, but not for nervous complaints.

A VA hospital record dated from August 1971 to September 1971 
reflects that the veteran denied any significant social or 
personal problems prior to an automobile accident in 1968 in 
which he sustained a head concussion.  He related that since 
the accident, he was "ill at ease" with others and drank 
heavily.  He reported that since his return from service he 
demonstrated an increase in antisocial behavior, frequently 
associated with heaving drinking.  The diagnoses included 
unspecified personality disorder and alcohol abuse.  

VA medical records dated from April 1973 to June 1973 reveal 
diagnoses including anxiety neurosis and episodic excessive 
drinking.  

In a July 1973 private medical statement, it was noted that 
the veteran was seen in March 1968, June 1968, and May 1969 
with psychological problems.  It was suggested that the 
veteran should see a psychiatrist.  It is noted, however, 
that a letter on file from this physician, in 1968 noted 
urinary problems thought to be due to prostatitis.  The 1968 
statement makes no mention of seeing a psychiatric.

On VA examination in September 1973, the diagnoses included 
alcohol addiction manifested by a long history of abuse of 
alcohol and several hospitalizations; passive aggressive 
personality manifested by obstructionism, pouting, 
intentional inefficiency and aggressivity, and history of 
anxiety neurosis, not currently present.  

A November 1996 VA outpatient record reflects that the 
veteran reported having been an easy going person prior to 
active duty in Vietnam.  He related that since that time he 
had multiple, brief incarcerations related to assault and 
battery and use of alcohol.  The veteran described a marked 
startle reflex, some occasional sleep difficulties, 
nightmares, and a past history of intrusive recollections of 
Vietnam.  He indicated that he worked as a legal clerk during 
his service in Vietnam.  He related that the noise from 
artillery fire went on every night and had to be accepted.  
He said that his post was attacked with mortars and other 
fire and he was forced to take cover in a hole.  There were 
no casualties from the attack.  Mental status 

examination reflected an alert and coherent man in no 
apparent distress.  There was no agitation or signs of 
psychosis.  His mood was neutral.  The diagnostic impressions 
included PTSD and alcohol abuse, in remission.  The Global 
Assessment of Functioning Score (GAF) was 51.  

A January 1997 VA medical record reflects the results of the 
veteran's psychological testing.  It was noted that test 
results were consistent with an extremely severe level of 
depression and PTSD.  

VA medical records dated from October 1998 to November 1998 
show that the veteran was seen for psychiatric problems with 
anxiety and depression.  An evaluation for PTSD was planned.  
A November 1998 record notes that the veteran had conflicts 
with authority, possibly stemming from his military service.  

In a statement received in January 1999, the veteran's 
representative provided the veteran's description of 
stressful events experienced in Vietnam.  He indicated that 
an artillery round fell short into his company area in about 
June or July 1967.  He stated that there were no injuries but 
heavy damage was done to the area.  In another incident in 
July or August 1967, the veteran claimed that his base was 
under heavy mortar attack causing considerable damage, but no 
casualties.  It was noted that the veteran felt such 
incidents were particularly stressful since he was not a 
combat soldier but a legal clerk placed in a combat 
situation.  

VA medical records dated from June 1998 to August 1999 
generally show that the veteran was treated for several 
psychiatric complaints including anxiety, depression and 
PTSD.  A July 1999 record notes that the veteran described a 
history of problems which he tried to link to military trauma 
but was unable to identify any specific trauma other than 
being there with missiles being shot in his direction.  The 
veteran reported being scared at that time with no other 
significant problems until his return from active duty.  He 
gave a history of antisocial behavior including problems of 
anger fighting and alcohol abuse.  The veteran related having 
a short fuse and described continual conflicts with others.  
It was noted that the veteran projected blame, was 
hypersensitive, defensive, and was critical.  Treatment 
focused on anger management and was discussed.  

Correspondence dated in November 1999 was received from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  It was noted that the attack described by the 
veteran was not listed; however, a November 1967 standoff 
attack was noted.  The USASCRUR was only able to verify that 
the veteran was a legal clerk while assigned to his 
engineering battalion.  

Lay statements from the veteran's relatives were received in 
December 2000.  Such statements essentially reflected that 
the veteran's personality changed after his service in 
Vietnam.  His relatives described him as moody, easily upset, 
depressed and as having difficulty relating to others.  
Several statements claimed that his current PTSD began as a 
result of his experiences in Vietnam.  

During the December 2001 Board hearing, the veteran testified 
that he received no treatment for a psychiatric disorder 
during active service.  He related that he worked as a legal 
clerk while in Vietnam and was not involved in combat.  The 
veteran indicated that his battalion was under attack on two 
occasions while he was stationed in Vietnam.  He related that 
he was in fear for his life during the attacks although no 
casualties or injuries were reported.  He testified that he 
had difficulty being around others shortly after his return 
from Vietnam.  He said that he had a history of anxiety 
attacks, sleep difficulties, nightmares, and flashbacks.  He 
reported that he did not socialize and had minimal contact 
with his family.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that an acquired 
psychiatric disability was not present during service.  
Significantly, it is noted that his service medical records 
are negative for complaints, diagnosis, or treatment of any 
psychiatric disorder.  Post service medical records show 
treatment for a personality disorder, alcohol abuse and 
anxiety neurosis, beginning in the early 1970's.  More recent 
records show treatment for PTSD and depression.  The evidence 
does not support a finding of an acquired psychiatric 
disability in service, nor does the evidence show that his 
present disability was the result of disease or injury 
incurred in service.  Because the evidence fails to show an 
acquired psychiatric disability in service, or a psychosis 
within the one-year presumptive period, his subsequent 
manifestation of such cannot be said to be service connected.  
Thus, the gap of several years between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  That is, this 
disorder has not been shown to have been chronically present 
since service separation.  

Regarding the claim for service connection for PTSD, the 
Board notes that while the veteran has been diagnosed with 
PTSD, critical elements of this diagnosis, most fundamentally 
those concerning the existence of a stressor or stressors, 
appear to be based wholly upon statements of history provided 
by the veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Initially, the Board notes that the veteran is not shown to 
have engaged in combat with the enemy based on his own 
statements and other evidence of record.  The Board has 
considered the veteran's statements that his battalion was 
under attack on two occasions during service.  He indicated 
that while he was fearful during the attacks, he did not 
witness injuries or casualties.  However, the mere presence 
in a combat situation or indirect experiences of an 
individual is not sufficient to show that he was engaged in 
combat with the enemy.  See, Wood, supra.  Since the evidence 
does not reflect that the veteran was engaged in combat with 
the enemy, corroborating supporting evidence is needed to 
verify the claimed service stressors.  In this regard, the 
Board notes that a report on activities of his battalion 
provided by USASCRUR lists several attacks though none which 
matched the dates provided by the veteran.  Thus, 
corroborating evidence to verify the veteran's claimed in-
service stressors has not been submitted.  

The Board has considered the veteran's statements and 
testimony in which he claims that his PTSD is related to the 
aforementioned events during active service.  Although, the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the causation 
of any current disability.  Id.  In the absence of competent 
credible evidence of causation, service connection is not 
warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence contained in the USASCRUR report or in 
the veteran's service personnel records which shows that he 
was engaged in combat with the enemy.  In this case, the only 
evidence of in-service stressors is contained in the 
veteran's own uncorroborated written statements and 
testimony.  The Board finds that the evidence has failed to 
show that he was engaged in combat in Vietnam.  Furthermore, 
the Board finds that there is no corroborating evidence to 
support his lay statements as to his claimed in-service 
stressors.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred and the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD is denied.  


ORDER

New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  The claim is reopened and the appeal is granted 
to this extent.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

